 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GREGORY ACKERS,                                   No. 2:21-cv-0244 JAM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA EMPLOYMENT
      DEVELOPMENT DEPARTMENT and
15    GAVIN NEWSOM,
16                       Defendants.
17

18          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

19   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On April 7, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 6. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed April 7, 2021, are adopted in full; and

28   ////
                                                       1
 1        2. The First Amended Complaint (ECF No. 5) is DISMISSED with prejudice.
 2

 3
     DATED: May 20, 2021                    /s/ John A. Mendez
 4
                                            THE HONORABLE JOHN A. MENDEZ
 5                                          UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
